DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 07/28/2022

Response to Arguments
Applicant's arguments and Amendments filed on 07/28/2022 have been fully considered.  In view of the Amendments filed, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 29-31 and 33-48 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 29 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an optical assembly comprising a lens module having an outer frame as recited in “a fixing means disposed at another group off diagonal regions of the outer frame of the lens module, wherein the fixing means has a first power supply fixing portion and a first ground wire fixing portion corresponding to the first support portion, and a second power supply fixing portion and a second ground wire fixing portion corresponding to the second support portion, on a respective fixing surface corresponding to each side surface of the outer frame; 
wherein the positions of the first support portion, the second support portion, the first power supply fixing portion, the first ground wire fixing portion, the second power supply fixing portion and the second ground wire fixing portion are disposed so that: 
a first group of connecting lines including a first connecting line and a second connecting line are formed between a first support position on the first support portion and a fixing position on the first power supply fixing portion and between a second support position on the first support portion and a fixing position on the first ground wire fixing portion, 
a second group of connecting lines including a third connecting line and a fourth connecting line are formed between a third support position on the second support portion and a fixing position on the second power supply fixing portion and between a fourth support position on the second support portion and a fixing position on the second ground wire fixing portion, and 
the first group of connecting lines and the second group of connecting lines intersect but do not contact each other” as combined with other limitations in claim 29. 

Regarding independent claim 48 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a camera module comprising an optical assembly, comprising a lens module as recited in “a fixing means disposed at another group of diagonal regions of the outer frame of the lens module, 
wherein the fixing means has a first power supply fixing portion and a first ground wire fixing portion corresponding to the first support portion, and 
a second power supply fixing portion and a second ground wire fixing portion corresponding to the second support portion, on a respective fixing surface corresponding to each side surface of the outer frame;
wherein the camera module further comprises an SMA line disposed around the outer frame of the camera module, for driving the camera module to move in a plurality of directions;
wherein on each side surface of the outer frame, the SMA line comprises a first SMA line and a second SMA line, movable ends of the first SMA line and the second SMA line are supported by the first support portion and the second support portion, respectively, two fixed ends of the first SMA line are fixed to the first power supply fixing portion and the first ground wire fixing portion, respectively, and two fixed ends of the second SMA line are fixed to the second power supply fixing portion and the second ground wire fixing portion, respectively” as combined with other limitations in claim 48. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        August 8, 2022